Case: 21-50656     Document: 00516385632          Page: 1    Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 7, 2022
                                   No. 21-50656                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   William Lafayette Ross,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-277-1


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          William Lafayette Ross was convicted via bench trial of possession
   with intent to distribute fifty grams or more of actual methamphetamine and
   possession of a firearm in furtherance of a drug trafficking crime. He was




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50656          Document: 00516385632             Page: 2      Date Filed: 07/07/2022




                                           No. 21-50656


   sentenced to a total of 180 months in prison, followed by a five-year term of
   supervised release. Ross filed a timely notice of appeal.
          Ross’ court-appointed attorney, Rebecca Olla, moved to withdraw. 1
   Court-appointed attorneys may move to withdraw on appeal after they
   conduct “a conscientious examination of” the record and determine that an
   appeal is “wholly frivolous.” Anders v. California, 386 U.S. 738, 744 (1967).
   As required by Anders, Olla filed “a brief referring to anything in the record
   that might arguably support the appeal.” Id. We review that brief and the
   record as it relates to the issues discussed therein, United States v. Flores, 632
   F.3d 229, 234 (5th Cir. 2011), and will grant the attorney’s motion if the
   appeal lacks any “legal points arguable on their merits” and is, therefore,
   “wholly frivolous.” Anders, 386 U.S. at 744. Olla’s Anders brief meets the
   relevant requirements, with one caveat.
          At the time Olla filed the Anders brief, there was one potential
   nonfrivolous issue for appeal that the brief did not consider. Specifically, it
   did not address whether imposition of a particular condition of supervised
   release was an improper delegation of a core judicial function to a probation
   officer. See United States v. Barber, 865 F.3d 837, 839 (5th Cir. 2017). The
   condition provides:
          If the probation officer determines that the defendant poses a
          risk to another person (including an organization), the
          probation officer may require the defendant to notify the
          person about the risk and the defendant shall comply with that
          instruction. The probation officer may contact the person and




          1
              Ross was informed of this motion and of his right to respond. He has not done so.




                                                 2
Case: 21-50656      Document: 00516385632          Page: 3   Date Filed: 07/07/2022




                                    No. 21-50656


          confirm that the defendant has notified the person about the
          risk.
   At the time of filing, this court had not resolved whether that condition might
   be an impermissible delegation. See United States v. Johnson, 777 F. App’x
   754, 754 (5th Cir. 2019) (per curiam).
          Ross had notice of the condition and an opportunity to object to it, but
   he failed to do so. Thus, our review on appeal would be limited to plain error.
   United States v. Grogan, 977 F.3d 348, 353 (5th Cir. 2020). We have recently
   clarified that imposing conditions identical to the one imposed here is neither
   plain error, United States v. Henderson, 29 F.4th 273, 276 (5th Cir. 2022), nor
   any variety of error whatsoever. United States v. Mejia-Banegas, 32 F.4th 450,
   452 (5th Cir. 2022) (per curiam). Thus, this condition cannot form the basis
   of a non-frivolous appeal. We accordingly GRANT Olla’s motion to
   withdraw and, seeing no remaining non-frivolous bases for appeal,
   DISMISS Ross’ appeal. See 5th Cir. R. 42.2 (frivolous and unmeritorious
   appeals).




                                            3